FILED .

UNITED STATES DISTRICT couRT
LAS CRUCES, NEW MEXICO 2°

WITED. STATES DISTRICT. CovkRT Str 18 2019 WH

Fog THE. DLETRACT. OF WEN Zté 1 CMATCHELL R. ELFERS
CLERK OF COURT

 

SHAME SAM LOVAL, —Ciil Action Ma 2:fice to TONEY |
Lain att,

 

 

 

li,
(OUVIY OF OTERO}
MAWAGEMEM T~ AMD TRAY

 

 

OFFICER Ca VALLE LIE RRR MAAC AIDE
-—__.DLERZZ 1 OFICER MOMwTECl Ms 4 OFFICER

GALLE GE S; tad OFFICER C1A MLOCA-}

 

 

 

ANENMLED COL PLALY TL.

 

Way Bes Sie aa aia, LL4 AES tc piohr _Ltou ght
unde ¥2Z Us. C S/G53 tr woletons of the
Fut crc fourteen, th AmehA ments ta fhe WS
bonpsZ£tubor.lbhe  athtops thd  topduct oat the
detendipt offiecrs ase phe result of 4 poly

practice, Cuuctenar, Ard dditerete jnditfeyenee i
0h_the post _of de ferdants County ef Otera

aa Mint be meh Lad Trait rs Cotpilta iol

 

 

 

 

 

=J
 

WWRLSACT LOW, VME, Add LARTLE S

 

| 2 This Amended Cample thi LP Cot fare tes

jp. Speer tical, thet 0 jus, teil £5 ale im £ aded, Zhct
| | thet Sale 2 Zz. } cll the
| | & 5 5 a, i 5 L. j
; P erties néined tn the 0b15/ pel plead a » Lhe

tex telek

 

 

| Dertnalen Courts ¢ ot Otero contEcts wi th

the New lexico Creetioay Dpestment anol
tuns__the Ofkero G uAts fitzep facility tebed
oh tacts jth LCé (hi hs

“
__Coypere tion fe clzle ate Cohsh tu noah al’ dykes.
1

 

 

 

 

| iy Letehdipt Labi §€ lath tad Tye: Achs Cotpore tish
| ¢ catia tier ti “) 75 6 fee U4 dels Ae lt corp bon
| “7% A J

 

| pees fu _tiultille -$ tLe Ste dele gicted

Corsttudionel dauhbes fo shine pes foused ct
alee Gaunt fiisohn  -ecclty -

 

 

 

[ S At 4 mes pestich f here 4, Le terdants (Coup
ok Otero Cheveip tthe <The County“) bcd Pehcles
|

 

Lhd prsctices thet were delitert tely shel tte vert

 

 

{| “a2 =
 

 

b Lhe catistL tutionel kKicle pops. 44 detendint

 

 

OFFiLLrS. against Leis ttt engl Laine Pe

 

6 Letendasts Zhe Ctunts Lhcl. MEF Lhe FIG

 

 

 

Usoas My liable ter the tcts Bhd OMZss1ans,

f £5 j L defend

 

 

chats th phe conduct of the defendcats

 

 

petel, causecl 4, the

 

 

athons tad Lo¢_thathion Ss Ok He ode chek
AIT

 

 

D Letepdeat Mesden Weetinez thesinstiter Herdinae|

 

 

  

tide? 2 <

 

  

 

 

Orso. Coler ly Lider Caakly Lh Ofero (ou Ly,

Mew LA stl.

 

 

 

 

inez was ¢ tesicelest of Mew Mexico tr

 

 

 

 

empived Ly Zhe Counts tel L247... Leterdeat

 

3 Ag 2 -

| Ct Gd peleverat #mces

 

 

¢ Upon Llotinitot? thi Lilet, Letindent OF ter

 

ee hs Wah pet AS A tesiden? of Welw L4Es1 CO

 

 

 

 

ChA eimpleyed Ly the Cachty  bhh MIC 4s

cc cowechsnel oftiter, Letendkht Of kicttr =~

 

 

 

a he

 
 

te 4 2 #é

Lo ion thlittnilish tpi Lehet , Letendiaht Of keer
| Conlrauaih Oertin thterCutrayez!) tas @ tesielepf

OE Le ARPS eR ON ae

le telee OF SPah- Lake ct teh) pelkeical

Lim Ls,

 

 

 

 

 

 

 

 

 

 

dL por La totinelich thd Bellet, pekendi ht OFC
| Mesgeeo wes 4 pescdlebt of fogs Mexico ang

 

 

H Cc tins ttAdek Color oF Stete Jone ck 64
a

||
Yeleveaht Hymes

 

 

1]
|
i

 

L2. Pattee — tel eles t Offiter Gum aja IS.

Mextto thi emplycd Ly the Cupra bret FITC.

z s dee ColeL

of ghkhte Lk “1t tH pelewir? Ames.

 

 

 

 

 

 

 

oe {3 Lpoh jafetiation tha Alc, Letendiat OFF, CEL

CG : fs “ $4 trrolest

CF Ati Mex to Ghd employed és the (aunts

-Y-

 

 

 
 

 

tnder color of stete Lew @2 cH wekevirt
bie 5.

 

 

LY All Lah vide l ac fesd tats GFE Sturecl fr

Lhe Jade till thd  OF¢ céal Copaci tye
D7

“LS At ell times pele Uist I ths Compleat; all
dle tepcin ys Ctttd th Contest th  Gnsprrely
[1 ee
bh Wielele Mahti fl 5 onttubanil ght Ly
a re

Using the st.metetaliatety Zectic though the.

rd
discipl heey Date ss. JHE GhSpil ea Dorin [ a pplac.ch

Pfs cecnsed Lain ke FF So carst te bisnel LJ ULES.

hd nt peiien oee ah whetbnd dss Hs. Caunl* ||
7

ata, Files pte tt hes ff Cad Uadex. the Glaplett,

fe 7

dttct tped  tonttAuois Cust ly tha Cette! of

Letchdtats.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(AL of the ecds Cottyplix red OF 060 teed hp ___

Mey LTEXMCO.,

 

 

FACTUAL BACKG@ROUMD REGARDIA Ca LEFEMAWTS

 

 

 
 

 

aa motes with Ste offepsé  COMACHOAS. Lo Lntaates Lith

toh - 80x oftepse  Conwichons is a well-knswn preblete

 

 

 

be Hose wpereting PEON. thet creeds 0 ality OP
th POL Of: plisoh otfrucel: 7p pietect these sh -
faites thom Such  Gbuse

 

 

 

2 Zhe  Grstttubon of the hited States

Cteate  dyties fa pretect pata tes feats Phpee0s
ok Ph gsiceL evi. btad pedagl terme soll vdesl

| by Other ta taa2ed.

 

 

 

 

20, This. thess. ok taine ves. be ptese ht C4 fa LHitukt sl ly
| tcloerte._Lle population  lwhen it Cofaes ye Heese
|

topes of cduse becouse of the clisperity rh
vt f OC

hupbters tba polvet Cetwecrn Ses offepdtl LP =

l metes. thd fpimeres li thout SX OLTERSES

 

 

 

 

 

Zl 7hes St bint COMSES b Guar hh Ke thet Sex
otfencders will Lhe Petals, xk scuerel 5 fajured

thd th. dome Ceses. filled

lz Otte Coch "% Lisson Facility 1s predarinatily

beh. Soe bi tte nab’ pinin tis ally Belbig K. ihlaie =e
| egarst thes _Cliss of [hpi FCs. tic She Sole

Pletpose ok there Status bs 6b SCx otfthdet-

ee is ected ean ;

| |

| gf.

Bi
TT

 

 

 

 

 

 

 

 

 

 
 

 

23 fson_stett 2t Cteto eunty Lttzah fttcl -

 

 

ity ale indent lly Abdttre Ck this. tel

 

 

exp Le ec kuhne

lta tts. ti PA ser Dk. tite. -~lAPS

 

tnise. their cles frcatiota levt! fo bie them

 

 

 

scat wi higher level ef Sechstety fecilcty

 

be laden tisfrt tes Pe FA 2 EAPO. Le hee

 

Lit ptf ath Sof
a ao

 

 

 

2Y. As a result, tateileS helt txt teiSitet Lhast-

Misht £4 tle Colnplalh tS. thielgh the gee vence

 

$4572 _b5 shit ty plebibi 4rd bec“use:

 

ov

 

 

a. Complap4ts C6 athst te Sha tk OF” Facility

 

 

hudcpltlie lecccasuaias 4 diser DERLLb

 

teper ts Ja _teteliatlarr fer eneleisins Acs

 

oe lic ht
“ f

 

 

Lh thice ts oF rd actucl sretelha Hay HEPSFELS

 

 

aa ti Chilenttnt tay unrtonsh:tutinpne 1 Lot
a gt oO

 

es Pg os SLE 4

 

 

se Ke i bebelins tatetes who tile tatrplach #5

a ( .
with fovele tive témes Sith eS. “Sprtehes%,

 

pee Bbetehes “ “Ces ~Lebies thd  PUS5LeS of

 

 

 

 

 

 
 

 

 

Stat met bers with tectics pat just Lincted

tp — ob sct ph Rieu
/- ft .

2 tem dee MM , ‘
| f - y

 

 

 

 

 

bo tebe bilitative SemcteSs ter bran ths. Of YECL'S

at £ LL 4

 

 

fas a result ok their ex offender Statks,

Ghd ever heheh thwiates tMenige te tele tntatwal

5 Cosaplas ts a SEW crces. phe SLEULLLE CLS VELES

 

 

CAd Cottec Hobs ole pes Free Z Gcnhs 4S Z peel =

ate tevithe, tc guiesce ta tonstit tanel Vile tions ___

CAd Mete extico Cortce rors Ze pelt pcr er
Da beg Cremeh tan Sa _tametes bbe casceurtgedl
7
Lhd Stabe wae tetil t.ted os atAsct- re
Chill tay futthec protected  cof~evil
7d / a

5 there behhek thet theater stettes fh S0C0€ ty

Ais tepadlepocd a> GLEf7EE S ot FCAMF OS SE fh-

eftectve thd fhe achotes of SIL / frlie _
: bat Lelek.

sh ode b pretect thes vutraritle population ____

oF

 

 

 

 

 

 

 

 

 

 
 

 

 

} hase tha operite his _plisoba taccli ty LLE

—_—_____unbjecet * sheinsent rules, ketidietions , tha

aa oF 7 |
etilielon tr jnmeles

Ye pieentiok of 4

CA 5&4 LAS LL. _Cotasthe tla 25 p26. Ms fee tected ter:

 

LE At

/ ; 1 nes.
26 Yr tatitnitiae itd telat, ot relevant tines,

Leterdiats  tLz County tad L4TC.. ehterecl
tate Conticts with fhe Awe Aerxc0 Cotteet =.

LORS. Je Riertprent xp O2eLL té_ tht irige

the —priten tn Olea County, Mitt thereby
legal thctles blued b¢ the
“ ig a

LES Uf Ar $ Lhe
Stete.

ZF: Leh toboitoe tie thd leliek, cf pele uot

Limes, Fttt. contracted with the kee
thd #- atthe MLILO , 72 provide 4

pide“ figs ak crevices Lt2__#bc8 pelicél. Lie
pa ke La Le tES fotuseck ff sip tacclity.

Zh Agtipne  trchee Conttectl with She te of Mele

2
heexito fe heise  tnmetes Chl fle ule

PIIC. eihecl Lhe Cour ty L2 Opera “AS CL

LE at cf times teleiceh te this Cainplaish

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- G-
 

LF. On Oe.

bet teceh Clas 455201G_ thd tape 4,

 

20AL6__ Like pdt ts LPlortetitos tard  Cutlewez
bled th Latte te. Bstohdutt te pet t Cbs PEL

ee
Eletbti tt Me bcs ttter. Llcindk: FF filet ap

 

thiatinal Cobplent bsairst Ga 4 orthcers

tir them conmstta tly bevessctac flat htetk
2
tr Be. ; =

nen ah

 

Citic! EEE? Cours]

tes h& echo es arAcst Fa PLLC SP ht PA A le

ae Valle,

 

30. fhe. denne t da Sales peril Paget tes FA es

hid beech  adletoledt  fiet fleicnte $k bea

hat thobe ales liter 5 Mes 1 Ss S10 b 5
ec? « tehle ttkter 12 p.tn fir PbhC btas—

Ons Stile  ehoue

SU fre
Co

|W Aetna cet Alanteccnas « tebetieds istodemien Js

ih Ac withe ss. Stebetwreht ter Letehdliat

 

 

Cu tiee2 5 peport cletmchs Meta ti fE aes

 

 

 

 

 

4 Obeyed Pee ee Ts dhe ee, tf Lt0t
_ fhintt tf fed been fatto bere aot cle
ae, : a

 

 

 

 

82. Mathtilt bts J at the tipe, €x€reiSt hs

 

sath

 
bes tig ht ot tecess ts the Coutt.

 

2? aly 27, ZalZ 4 Le tetdaht- LisGueZ

 

Assthtd 4 suscopdtuct beporl |

£-2 Cotes? lh tee f2LEhle_, 2-9 Fre sbC ACE Lh

 

Pac uthoie ord Meer ated -%  fSb L156 LEY AS

 

#

 

4 Ler hi Ss Coches « ide Llein ti fh OCxCLLE Sis

LS _4ishth Asmendineht bight xe seve

 

 

be 5 bles actess tp Fhe LCEEFO0 Ms.

 

 

 

3a _Letehdest lVesguee 6 tempted xD speahibid
Ltt pt #E teale lest the pasta or.

 

 

 

 

 

Bl On Aus sat s 2aul = the sestih LOS
despre - ay Mex Co CGrrect-

 

 

ee, JAAS Zepertmest fol oy 405000 piou des

 

ee _ temekes fe te Ssttaors 2¢ bouts é olay

 

Ok Me te ft SHC fk EK ssc sfapce

 

 

sige fae gs Ausust 2, 2, 2alF 1, Letendent 2. Fere2

 

 

PO el. ts Zope: PO ad aduct Lepart—

 

ee aa 46 6chsF _flate tr tt. for 6. Cle ss fA SL SA-L,

 

Po KS £-Ftchte Fo bello td published. Kucles
af, ee 7a hesile. HOAs CAL aici Legal

 

ASSES Table 1 / se ensign

 

 

 

 

 
 

 

133. Oh Au gins t 3, Z0L4 4 llaih tik F L423 ac¢ultted

1 ox la paper Lett Ll CEC SF LACE
| f er

 

——T

34 Letendent force tdongtilly ehats ed Lhch tiPE
| ia vale tian at tas due piace sS hes ht
| an

28a beterdest Gillegos’ deseipliniry deers -

 

 

 

 

 

 

 

La

bb Lith Llith Lf. puilly OF fhe bebiicring

Chiles 3
a“

02g At fo be fire fron feliSiabe MSC Pl Dib ly

 

 

 

Copuchishs. bt.std oh tibet teA  iclehce

bhAd t4hties  dects¢orwc kth.

 

Ee

 

Le tthA tht frettihe2 fe Le bet CL fect Glabbehs —__

asicle tern Cra lle 6.2 6 deasrshA th O4der

fo tiphdld Git lle gas stu (Es deci S7's ke

OF. Th Jeptews ber 4 2Al¢_, Let endent Gamboa /ssued

a taiscanduct te part tar disobey hs 2 lateFl ___
Obdesr_tor Lithtidt binging fs «Pate Les. Acad.

-/7 -

 

 

 

 

 

 

 

 
 

 

Heel: on na hescks

 

 

 

 

aL This Whs Li Cher - tp) he LekehAtst 26 fbn S.

tetehc tion ty

 

Ne ee ee ee
= be_teill te tiling tb ee ee

 

 

 

 

because Mise Meriva Coucctions Le pettinert

 

 

fe Le ; tthe Siehaa DES
; Pac ssid

 

 

[tetas Spit hve pec ssitves ok hh te, Lek

 

 

 

 

OLPEL E pabics of pob:bitens snmeks hg

LEME Z siewsty eee 2ctause tf dics ||
|
hat black the Uiche oF Sn thé eS the Lerchkes

ties tie edie? ES a ee PEt “eee

 

 

Hi : Cn LAE ides

Liferdiht Littire2 3 ober 0b dlepil Mas

 

 

OO SO ee

 

 

issuccd fen Lite poF CS CAL Ly pe tet = xpd

Signe Lit cart Aa tiles bejp Obe_Lepeles

 

0. hele pilibt Centola even sfetes so fos Mes

 

 

 

 

pdatr befell Ppa Lua 2S Sta ledk Le

will fle 3 LeU Le.

 

YL Cae nto hAht tithe tastohiuct pepart |

 

 

 

 

bt be was thtsce of he informed Ca tape =
Glad flith tit? wks Lhk tes ~Lled. Ul

 

 

 

Vi

 
 

 

V2. Crmdaa tld flth ke FY fe Wes ferecil 4
ise 0. Mistohiduct Lepatt Leciuse Ltalhe—
UL pts. tots tp ble tp tefotmnel Cofr-

 

a
Plilh # thd be heeded ro Gover hes LLSCE 2

 

"
UY? Med et: fk CUES tack. at OCFE yp Sale LAE
| thd ton tttec he. witnessed trd Lreime
Lhe Subject Of wrastent Pret ¢s Of tb-
Constith tibial  disel pli try reports And
2 ao f
Heed: otf tretehittry “easter s.Luih tet?

 

was rebitied by tanetes tobe pid Leeb
bousecd at OCfF thet thes Chsiotn cad
p°Y Bb. Ss Lech sh l¢%4ecr fz yee LS

ltd 2. Vast trijol/ ly oF OCLF £ LALSOLY

Ropulstiohn tte tiinticd je exeverse

 

 

7
thici Corstitutionel t16 hts hid te hb 4 the

 

 

Maternal grieve hte syste

 

 

 

V4, Cpate [pe tofa Ce
J PiTtC.thid  Weitleh L0at1: ;

 

Lois Cu SIM 2 lity tied tactrc. fo tnhite=
| ‘diate SiLEIGLES ipo toy lesti js. bry Clicla $
I of teorstitusonel chbbags Sack j CSSED tilly,

has theclosed £

 

th phe federal Courts Leen hse ex fection

 

 

LL ok administrehve pemechkes js tag utred ~

 

 

-/¢%-

 

 

 
 

 

http zeke Fi sah Ot 66 Hiab Aéte ll
Act.

 

 

Qo £7 b fz wee ted, fu a ‘é LA ot OS ix

 

 

fuubit hpthibes  tebbhot chute “5 hoes Ace._tp

thete  3te¢K paelatlers thd ot titets" lip-

 

 

CO) f7 A / fZ Ls LA bi = Yj ‘A LFF
Lhd _L Maitgts Z tes ive

 

 

 

 

tonsisteh tly tddce Sced these vse ues te
Pe Witiler Leputs lf tide AS; stite hp -

 

tect fopc tors thd SUL per soe ot kitek 8

 

 

 

wheh the sy ls Heir “tocol” walk Ph salagh

 

 

pued pet Leterd-

 

ht biattihé2 thd  teberdist officers phe

 

 

 

epprovs VA 6 OALCRME Lheik bic, alive Lehau-

lOF 4

 

 

 

 

 

 

V7 poh thfotinetoh thd belek J Late pndeats

 

 

dil pat —encamrege reporting er cacnmehtet-

 

ise: pine on betes kf Lebenhesat_\\_

 

__ otficee 5 thi — trce. ~— Hoe feel Poe. OFMECLS.

 

 

 

tb Cee u reveal SUE ELE fo licled Zhi fe
a pastel thd bees by aclvo ta tis her

 

 

 

 

iti I
 

! the feta Cs) tad for Subject ls) ok. x#he
i

| sefevihtes ,tetusc n> tb
oy es =.

 

 

"
tz Mataates  telita, te be Spall litte te the Keine

 

 

YS Zion Zt Ze is tohpicl
the onduct of phecve stalk trd a

 

sible tLe CASES A - 4 Lhe t- the feciLkecs they

hie operatip fa_ChelF-

 

OA- thteak te fe tele LEP Ghd fap fe s le 4 ck

 

| lhc pre fected.

 

 

V2 Pitta Wwétilths “ere te Spo bebe fer Cathtites Lhak-

bheip feccdihes perce gad wrieice <arlé Ge Ze
pulitles vod deste pli bees fice chukheSs ts de fee
| Phos Lupe of fe heusr

|
|

 

 

SZ Lpeob, thtelirrttoh Lh Leliat , Lete bade ht
Maktihe 2° tdi ar “shar bP have: Pak p thet
Litipdent Ok krcecs were e4hustns the

 

deste pli hike (nailed Ste t 00 LY obese ucse

é ew £ oe
ther tetelation tnd Lpconst Fathoaciel acrs,
CS peclé hy phat ke ¢s she agpe to @p-

diets appelle te pewe be, Get did pat act

 

5 slp ik by aulagl sues Goalell

 

 

a He =
 

Li fa 4 } chest co phe pe OL _fh-|
wa. ce

le shi scales fp pret eth hc lEeS.

 

| SZ Lb 4 af

 

 

 

 

 

 

G LL pas. "

LLE és tilins LAtobste eb ave cies ae
spss Seaend tne lafees of Llatht- fF 2 |)

eS telé tips. tievwp 4% Lieutencht  otdcLrrns, |
“ 4 er. is -

L. stip <ctrich Of: fers tel senus group, |
& ov a eer

ERE LAL UD Py TPs

eh fetlths febicles that dh bet exe st £2

2 €

1B$ S4it tine btil Slt Mee te Stal Tap peet eM

|
i) |

fh ft, ’ |
a

tad the oftfhee dyscr plileiitt whiz eie pleue\|

Latibl fa csecphinty: paleine-chnsnecoagiai

sik MLL bLLS. oft. Lee lt JES tele scele §
bli fo, Leh Lheh setnité. Catbt SS elected \|

Or hicers felons Chethrs ts Serirc feb ~

fz: -

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

| BAL babe t } Seurte/4 festiick nh tl shemale S lel
| | LbLLL 5 Lite Lhd f#eclib -§ oe cel rhe es 7-
| S A seh 4 fz Lherre

Sched uleal tetécitioi Fee.

 

 

|
| Lpebe Lafaraatioh thd tebck, Lelerdasts abe
|

 

i eb $ LAS ze preva Fe brbie css? g LAA Lebslinhr

 

 

 

le felt 1g thine
{|

CAUSES. OF” ACT/IOW

 

Cousk

 

I
SY Fie cchonus af Lebkerdiats Llerthe2,

 

LeteZ , Alahteahas Coe Ketie zy Lass eZ

 

 

 

| thcA  Cru.tntipe tiolated Llethz fENMs Lig hls.
I lipides the Fitcst thA Fourteenth Amchd -
| nebts te #he bected Str fes Copcht ft -
ution to be fee Lain Lhiceltls Of te7-

 

hitntors Pra pedis pte ae: pat Hoec Mad ies
b

 

tate lid lin as * tating easel

 

 

Ficetlen at Speech, Felitotung Phe lochh =
| LL Af z > Lf

 

Db use phe tes<toonw.,

 

 

 

-/§-
 

ik Ae bel 7S

 

 

 

SS. The cetons of  Leherdasts  Lercz,

 

Footecitos... lautlitkee2 7 Maes G Be? pad

 

7
Gemboe Wont lle, che fgoas Llai bat lt

 

 

 

ee |
tic_tetilen fot x piutpeses Wdlatedt icstitdS

 

 

 

 

precediuel dye peace s5__Lhs AL Mtdet fhe

foittee hth Ametadtachl

 

 

lCotuak diz.
/ Le <

 

 

thaloted Llp te tts Peacechiusel alue Plak=

 

ess tights ty tomichiny tel wphaldehg

 

 

 

4 disciplines” canuictisn” with bade catil

tects tad “eudepce

 

 

Coust Iz

 

 

 

 

 

 

 

SZ Lefendcsts Velle zad ae Mol - |
thed  flatate FESS “ght Lhe. Lott ~

cep tt. Apead mest te bae 2 tere cid

 

(22 ps sf LL f Lene st spate A CL. LA é aka phe =)
4

 

LL prsiecdb es

 

 

Cua

 

 

 

 

3% Leterdists Giuaty ot  Ofeto tad.

 

 

Aiiripebeht th Ttithibs @tpeté LAbL-

 

 

 
 

| wilehed Macat fla const) th tabel “nb ts

 

Midler Colubfs C~¥ BLLLES

 

ie coptuct of fhe Pry ae ot fHhe

 

 

LZ “ty ; hod.

 

 

pose neha ot” Le iediake Phe. Cpt

 

Lhd LaAZL. ; chith bis Chtolate ged 7 ioinheae

 

 

| pitikleda iA thd bes Leeh  deliberatelh, phd tthereht:

 

te_the thecal fr snare ov ditlere bt tase ygy

oo S Le Z k Z 22. i ,

 

 

 

 

 

 

 

 

 

ees nesses i

 

LbLnites toosttutoh.l putechons th aliseapl

thitt.buate cal é 2h.

 

 

 

 

CTz fuper exercise of a a

 

 

includ hs Lat pot bLineted #5 (eens Mich -

 

Lob sth L. Suet £Le MEA —
CO twtitteh tule +s Lieke ov fecktal file

 

has beth aole hed

 

EE Eee ee

 

 

 

a bahibutins  retehc bir hic_La fretless Crxe itl hs

 

 

 

 

 

 
 

Lie of.

 

Cateelé dertpli hébiy be fat t£ 7B

achieve eds het te escrilly belated te thé

 

ba tite ted welfare wE J/osates bball Steff ||
ite. toler

Latilifth.
A

| |

 

2 ZZ ay r ty; CM bhi Al

 

|
Tn Re ees a ee
Lodstb lat Ptopas. ke siabeal. a5 fbabiale detec, 2 CA oy ;

 

 

 

Eésai. SS Ligh Lid fic te filer Act , ) pee e pal= il
Giant aug pe gad opt tbs hal ok

 

 

 

tf. The feilute yo plapesli, _sprefier ce clxt.* 1
Lek CAS ee

othiers who 4re Crete of trol i :

 

 

 

 

 

 

 

Lpfihé

,

tonteel tad Sf at std 2h 2h? winkibsps|
CE cangktt ; : és
Other ofkiceks 4 thal.

 

 

Nis

ZL2 fee LLiLe 6 hich § OOP pitinb O2KELLE

OF fect i tut bhct Wd -

 

 

Ublithfl tetelia frr2rr ket th, phe rate ptoa

 

ck pret! in de 5— sh ch fad. wnltetl S. tenth
fe SH Fue tre gL Lie ns.

 

 

 

 

 

 

oF fm
 

 

 

WERE FORE / Llei bbe LE le Spe ctLL. Bs teglues bs.

 

 

 

| A Lhe tars ele & té fs ef! dektpdasr?s

 

 

Blompencetesy demeges 03 ta ell de Peraua ke

 

 

 

IC. Aanchrve dh. ML $eS ce ts tl fade) detchales ts

 

| / Ne Paibzt datsest LE yo ex ade tthal tL ts

 

 

 

 

 

He loutk fees ahd ask 25 jo eU/ olcfeaderts

 

HE Lajubtteie pellet

 

 

 

 

Ca, Such other Lhal Lop face telick C8 “i

 

| Cheat jist Lhd 4 ppreptize Le,
[7 7 TEE

 

 

 

LECLAR ATI OW WUbeER ~LMLT FE OF

 

 

 

| PERLW RI

 

 

 

 

 

 

 
 

 

 

Catapluht 63 rae thd couect «25 ZS
E246; JE USO FL 2/.

 

 

 

 

Executed 24 OCrfcto Coats firs Fes

-

MOE bbe i

 

£

 

 

Ma $5e31 eh fe pte be ber. LZ, 2cLF

 

Mains hihi

 

 

 

SHAME AMWLOVAL

 

 

Oto Coubly fiios Lbcele
heat. a

p) Mille yeu Liab $€

 

 

 

 

he pasenl, Me S8esx7 FCLZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2az-

 
